                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA

                                                    )
    RACHEL LYNN SCHOEN,                             )       Civil Action No. 18-449
                                                    )
                                                    )
                         Plaintiff,                 )       District Judge Cathy Bissoon
                                                    )
          v.                                        )
                                                    )
    BOROUGH OF CRAFTON, GREGORY                     )
    LAEPPLE, TIM HARVISON, BOROUGH
    OF CARNEGIE, JOHN DOE and JANE DOE,

                         Defendants.


                                  MEMORANDUM ORDER

       On April 4, 2018, Plaintiff Rachel Lynn Schoen (“Plaintiff”) filed a Complaint against

the Borough of Crafton, Gregory Laepple, Tim Harvison, Borough of Carnegie, John Doe and

Jane Doe (hereinafter “Complaint,” Doc. 1). On April 27, 2018, Defendants Borough of Crafton,

Tim Harvison, and Gregory Laepple (hereinafter “Crafton Defendants”) filed a Motion to

Dismiss (Doc. 4). 1 On May 21, 2018, Plaintiff filed a Motion to Stay these Proceedings Pending

Resolution of Criminal Appeal (Doc. 7). The Court granted this motion on May 23, 2018, and

denied Crafton Defendants’ Motion to Dismiss without prejudice.

       On April 15, 2019, Plaintiff filed a Motion for Removal of Stay, (Doc. 11), which the

Court granted on April 16, 2019, (Doc. 12). Crafton Defendants filed a second Motion to

Dismiss, (Doc. 13), on April 30, 2019. 2 Plaintiff filed a Response to this second Motion on June


1
  The Court notes that Plaintiff did not make any allegations as to defendants Borough of
Carnegie, John Doe and Jane Doe. If Plaintiff intends to proceed against any of these
defendants, she must include any and all allegations she has with respect to those defendants in
her amended complaint.
2
  It is unclear from the record whether the parties conferred regarding the second Motion to
Dismiss, as envisioned by the Court’s order.

                                                1
4, 2019, (Doc. 18), and did not object to Crafton Defendants’ Motion to Dismiss with respect to

her Fourteenth Amendment and municipal liability claims. Crafton Defendants filed a Reply on

June 7, 2019, (Doc. 19), and Plaintiff requested and was granted leave to file a sur-reply on June

17, 2019, (Docs. 20 and 21).

       After consideration of all briefing by the parties, Crafton Defendants’ Motion to Dismiss

Plaintiff’s Complaint, Doc. 1, will be GRANTED for the reasons cited therein, which are

incorporated here by reference. In light of Plaintiff’s briefing, however, it appears that as to her

remaining claims, amending the Complaint would not be futile. 3 Therefore, the Court will

permit Plaintiff to file an Amended Complaint to include facts related to her remaining claims of

excessive force and malicious prosecution. This will be Plaintiff’s final opportunity to amend

her Complaint and, if she is able, she should make her best effort to address the shortcomings

identified by Crafton Defendants.

       Thus, Plaintiff’s Fourteenth Amendment Substantive Due Process Falsification of

Evidence allegation against Defendant Laepple is DISMISSED WITH PREJUDICE and

Plaintiff’s municipal liability claims against Crafton Borough are DISMISSED WITH

PREJUDICE. Plaintiff’s Fourth Amendment Excessive Force allegations against Defendants

Laepple and Harvison are DISMISSED WITHOUT PREJUDICE and Plaintiff’s Fourth

Amendment Malicious Prosecution allegations against Defendants Laepple and Harvison are

DISMISSED WITHOUT PREJUDICE. Plaintiff shall file an Amended Complaint by

December 2, 2019 or all claims shall be summarily dismissed WITH PREJUDICE. Again,




3
  The Court notes that throughout the course of the litigation, Plaintiff has never asked leave of
the Court to file an amended complaint, and seeking to amend the Complaint in briefing is not
the appropriate mechanism by which to do so. See Fed. R. Civ. Pro. 15(a)(2).

                                                  2
Plaintiff should engage in her last, best efforts when filing her amended pleading, as the Court

does not anticipate granting further leave to amend.



       IT IS SO ORDERED.


November 14, 2019                                      s\Cathy Bissoon
                                                       Cathy Bissoon
                                                       United States District Judge

cc (via ECF email notification):

All Counsel of Record




                                                 3
